Citation Nr: 1134389	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-36 131	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Kessel, Counsel



REMAND

The Veteran had active military service from October 1994 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The case was most recently before the Board in April 2010.  At that time, the Board remanded the TDIU claim to the agency of original jurisdiction (AOJ) for additional development.  The Board also remanded the following claims to the AOJ for the issuance of a statement of the case (SOC):  entitlement to an initial compensable rating for erectile dysfunction; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a mental disorder, including anxiety and depression; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left fifth finger disability.  In June 2010, the Veteran was sent a SOC.  Because the Veteran did not thereafter file a substantive appeal, the AOJ did not certify these three issues to the Board, and they are not before the Board.  See 38 C.F.R. § 20.202 (2010).

The Board remanded the TDIU claim in April 2010 in order to have VA physician K.J. from the VA Medical Center (VAMC) in Battle Creek, Michigan, provide a supplemental opinion that more fully addressed the question of whether the Veteran could secure or follow substantially gainful employment with consideration of the effects of his service-connected disabilities.  See 38 C.F.R. § 4.16 (2010).  The Board's remand instructed the AOJ to arrange for the Veteran to undergo another medical examination if Dr. K.J. was unavailable.  

A VA opinion on the matter was obtained in July 2010.  In a July 2011 brief, the Veteran's representative contended that the claim must be remanded for an examination because Dr. K.J. did not provide the July 2010 opinion.  This was after the representative indicated that the case was ready for certification to the Board in November 2010.

A review of the July 2010 report reveals that a VA advanced practice nurse, P.K., authored the opinion.  It was noted that Dr. K.J. was no longer with the clinic at the Battle Creek VAMC.  Because Dr. K.J. was no longer available, a medical examination should have been conducted in accordance with the Board's April 2010 remand instructions.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Because the Veteran was not provided another VA examination when it was determined that Dr. K.J. was not available, the claim must be remanded in order to comply with April 2010 remand instructions.  See Stegall, 11 Vet. App. at 271.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the TDIU claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The designated examiner should review the Veteran's claims file, examine the Veteran, and elicit a detailed occupational and education history.  The examiner should provide an opinion as to whether the Veteran's service-connected chronic prostatitis, cervical spine myofascial pain syndrome, lumbosacral spine myofascial pain syndrome, tinnitus, rhinitis, and erectile dysfunction combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  (The opinion should not consider the effects of non-service-connected disabilities and the opinion should address alternative professions or state why truck driver is the only profession that the Veteran could follow if he was physically able to do so.)  The examiner must provide the complete rationale for the conclusions reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

2.  After undertaking any other development deemed appropriate, re-adjudicate the TDIU claim.  Consideration should be given to whether the case should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

